                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

Leon Hunt as Personal Representative of
ESTATE OF JOHN PAUL O’NEAL,
Deceased, BARBARA O’NEAL, and
JEFFREY SHAYNE GOTREAUX,

        Plaintiffs,
v.                                                           Cause No. 1:18-cv-1077-KG-JFR

JUST IN TIME CARGO, INC, a California
Corporation, Individually and d/b/a JITC, and
LUCAS RICHARD FODOR, an Individual, and
JAMES YARROW, GLOBAL MAIL, INC.,
DEUTSCHE POST DHL and DHL
INTERNATIONAL GmbH,

        Defendants.

-CONSOLIDATED WITH-

D. Maria Schmidt as Personal Representative
of ESTATE OF JOHN PAUL O’NEAL, Deceased,

        Plaintiff,

v.                                                           Cause No. 1:19-cv-1067-KG-JFR

JUST IN TIME CARGO, INC, a California
Corporation, Individually and d/b/a JITC, and
LUCAS RICHARD FODOR, an Individual,

        Defendants.

                  AGREED ORDER GRANTING DEFENDANT
        GLOBAL MAIL, INC.’S UNOPPOSED MOTION FOR PAGE EXTENSION

        THIS MATTER is before the Court on Defendant Global Mail, Inc.’s Unopposed Motion

for Page Extension filed July 14, 2021. (Doc. 139). The Court, having reviewed the Motion and

noting it is unopposed, FINDS that the Motion is supported by good cause, is well-taken, and

should be GRANTED.




3519987.1
       The Court therefore ORDERS that the Motion is granted. Defendant may file a reply in

support of it Motion to Dismiss For Lack of Personal Jurisdiction with up to 19 pages of

argument.




                                            __________________________________
                                            UNITED STATES DISTRCIT JUDGE

Submitted and Approved by:

RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

By      /s/ Jeffrey R. Taylor
Seth L. Sparks
Jeffrey R. Taylor
P. O. Box 1888
Albuquerque, NM 87103
Telephone: (505) 768-7232
FAX: (505) 768-7395
rtaylor@rodey.com
Attorney for Defendant Global Mail, Inc., d/b/a DHL eCommerce

Approved by:

By: Chip Ferguson via email 7/14/2021
   Jaramillo Law Firm, PC
   David J. Jaramillo
   505 Roma Ave. NW
   Albuquerque, NM 87102
   david@djnmlaw.com

   Ferguson Law Firm
   Paul ‘Chip’ Ferguson, Jr.
   Jane S. Leger
   350 Pine Street, Ste. 1440
   Beaumont, TX 77701-2441
   cferguson@thefergusonlawfirm.com
   jleger@thefergusonlawfirm.com

   Attorneys for Plaintiffs Leon Hunt, as personal
   Representative of the estate of John Paul O’Neal,
   Barbara O’Neal, and Jeffrey Shayne Gotreaux




                                               2
